PER CURIAM.
William F. Sherwood appeals the post-conviction court’s summary denial of his Motion for Postconviction Relief under Florida Rule of Criminal Procedure 3.850. We find that Sherwood’s claim in Ground One is not conclusively refuted by the record and warrants remand for an evidentia-ry hearing. See Freeman v. State, 616 So.2d 181, 182 (Fla. 2d DCA 1993). We affirm the trial court’s denial of the remaining grounds without further discussion.
AFFIRMED in Part; REVERSED in Part; REMANDED.
SAWAYA, BERGER and WALLIS, JJ., concur.-